Title: To Thomas Jefferson from Joseph Carrington Cabell, 30 December 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Dec: 30. 1822.
I am happy to inform you that Mr Gordon & Mr Rives arrived in town last evening, & have attended the House to-day. Mr Gordon called on me this morning, when I disclosed to him, what I had done in his absence, and my present views & prospects. I have conferred with Mr Hunter, Mr Carey, Mr Bowyer, Mr Taylor of Botetourt, Mr Baldwin, &c and the almost unanimous opinion of us all, is, that we should ask for another loan to finish the buildings, and to leave the debt untouched for the present. We propose to move for one object at a time in order not to unite the enemies of both measures against one bill. Should we succeed in getting the loan, we may afterwards try to get rid of the debt. But the general impression is that we cannot carry both measures at this session. I presume I am clearly right in the assurance which I give to our particular friends, nay to every body, that if both measures cannot pass, the Board of Visitors would prefer the Loan, to the cancelling of the bonds. It gives me heartfelt pleasure to inform you that the intelligent members generally express the opinion that the Institution should be finished. This confirms the propriety of the course we have taken. of the propriety of that course, you know, I never have doubted. And I may be allowed to feel the gratification natural on such an occasion. Last winter I had to encounter a mingled host of friends & enemies, on this point, and yielded the point from a mistake existing between Mr Brokenbrough & Mr Carey. Now the leading members generally say, the Institution should be finished. Mr Baldwin has assured me  of his hearty cooperation to this effect. From himself, & from Mr Taylor of Botetourt, I hear that Mr Sheffey will go with us. Mr Doddridge, I expect will do the same. Mr G. of Amherst has twice announced to Mr Carey, on being consulted by him, that he would oppose any further building. Yet Mr Gordon thinks he may be brought over. Mr Watkins of Prince Edward has gone home. The President of Hampden Sidney is here making interest for that Institution. I am on good terms with him. He is very friendly to the University. To-day he advised me to aim only for a loan, & said he was confident from what he had heard among the members, that  the debt should be left untouched for the present. I advised him to take care that his friend Mr Watkins will not kindle a flame against his college, by throwing himself athwart the course of the friends of the University. He observed that Mr W. had not made up his mind finally how he would vote on a bill authorizing us to finish the buildings of the University: but he believed that unless the Bill  for Hampden Sidney should be supported Mr W. would oppose us. I advised him to remonstrate with his Delegate as to the propriety & policy of that mode of legislation, & cautioned him not lightly to depart from the system of voting for every measure on the foundation of its own merits. I hope Mr W. may be prevailed on to relinquish his opposition. I am now in more dread of Mr Johnson’s coming to town & advocating the doctrine of curtailing the building, than I am of any other danger. But as the popular prejudice on that subject has abated, I hope he would go with us.—The Report was in town on friday. Mr Daniel told me he was waiting for Governor Pleasants to communicate it. The Governor will probably be in town this evening. The Report will probably be made to-morrow. As soon as it is printed, I will get Capt: Peyton to exhibit the prints of the plan of the University. In a few days thereafter our bill will be brought in. I have a loan bill ready drawn. The subject of interest is somewhat embarrassing. We shall be obliged to lose the Interest. I conclude it is better to do so, than stand in our present situation. We must limit the time of our election on the subject of the loan to some short period to avoid the loss of interest to the fund. Such a proviso will help to carry our bill. There shall be no difficulty on that score about a board. If the bill passes, I will come up immediately in the stage, & I make no doubt Genl Cocke & Mr Loyall will also attend. I still think a conditional contract on the part of the Undertakers for $70,000, would do more harm than good. But if they will engage for $60,000. to finish the building out & out, I would rather have the Contract than not. If they will not, I will ask for 50—perhaps, 60, thousand dollars. The year before last we estimated the Library at $40,000. Last year at $45,000. as well as I recollect. Should I now rise to $60,000, some reason will be asked for the difference in the estimates. I have heretofore grounded myself on Mr Brokenbrough’s estimates. If no other document can be furnished, I would support the propriety of your writing a short letter to some one here, asking for such sum as you may think proper for the object. The sooner it comes the better. The affair of the Proctor’s accounts seems to be unknown here. I am happy to hear from Genl Cocke that that business has been satisfactorily adjusted. I write in great haste, and remain Dr Sir, ever faithfully yoursJos: C: Cabell